Citation Nr: 1509427	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1985 to April 1989, with additional service in the Reserves.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the, Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and a November 2012 rating decision that continued the denial of bilateral hearing loss and also denied service connection for tinnitus.  In January 2014, the Veteran the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  In February 2014, additional pertinent evidence was submitted, accompanied by a written waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his service.

2.  The Veteran has tinnitus related to bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (such as sensorineural hearing loss and tinnitus as organic diseases of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires: (1) competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims his current hearing loss and tinnitus disabilities resulted from noise trauma he experienced during active duty and reserve service working on the flight line of an aircraft carrier and that, therefore, service connection for hearing loss and tinnitus is warranted.  His DD 214 reflects that his military occupational specialty (MOS) while on active duty was Maintenance Technician.  The Veteran testified at the January 2014 Board hearing that he worked on the flight deck for over 12 hours a day with inadequate noise protection.  See Hearing Transcript, page 4.  The Board sees no reason to question the credibility of the Veteran's testimony as to his in-service duties, and exposure to acoustic trauma is conceded.

On December 1988 separation audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
00
00
25
LEFT
20
15
00
00
00


On March 2012 VA audiological examination, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
60
LEFT
20
15
10
20
40

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The examiner diagnosed mild to moderately severe sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear, as well as tinnitus associated with that hearing loss, but opined that both were less likely than not related to service due to the time period between separation from active service (at which point hearing was within normal limits) and diagnosed hearing loss.  

The Veteran submitted a July 2012 nexus opinion from a private audiologist, J. D. G., M.D.  The private audiologist also diagnosed sensorineural hearing loss, but opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure.  

In February 2014, the Veteran submitted an additional nexus opinion from L.J. C., Au.D.  The second private audiologist also diagnosed sensorineural hearing loss and tinnitus.  This audiologist explained that the type of noise exposure the Veteran experienced in service is "impulse noise," and opined that, based on her professional experience and the Veteran's history and testing results, the hearing loss and tinnitus "could only be as a result" of the noise exposure during service.

The Board notes that there is medical evidence of record both in support of, and weighing against, a finding that the Veteran's hearing loss is related to his active duty service.  While the Board acknowledges that there is a negative VA opinion on the matter, the Board notes that the Veteran has submitted two separate positive nexus opinions from private audiologists, both of whom attribute his hearing loss to his (conceded) in-service noise exposure.  The second audiologist, in particular, provided an explanation of the type of noise exposure experienced and provided a rationale, although brief, that, in her professional experience, the Veteran's hearing loss could have no other origin but his military service.  As such, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the medical evidence of record supports a finding that the Veteran's tinnitus is related to his hearing loss, the Board finds that service connection for tinnitus is also warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


